Title: To James Madison from Isaac Cox Barnet, 19 October 1805 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


          § From Isaac Cox Barnet. 19 October 1805, Paris. “I have the honour to transmit to you herewith, a list of the Vessels of the United States which have entered the port of Cherbourg Since the 1st. of January last [not found] and a note furnished me by my Agent there of the State & prospect of the American Trade to that port—to this I have to add the following from his last letter dated on the 15th. Inst [not found]—viz: that a few days before ‘The amn. Brig Three Thomas’ Captn. Foster arrived at Cherbourg with Colonial produce, after having been taken into England and there released’ and that ‘another Amn. Brig had arrived in the Roads of Chrg. (the Eagle) after having been carried into England where a part of her Cargo Was Confiscated.’
          “In the Same letter Mr Chantereyne informs me that Several Amn. seamen had arrived from Caen at Cherbg. to Seek a passage home—but that the Mayor of that Town had refused to suffer them there until their passage was Secured and that in consequence he had ordered them to Valognes, a Town 15 miles interior. These men had been engaged at Antwerp for a foreign built Vessel fitting there by an American Citizen but which it appears he has changed the destination of—this case and several others not unlike it, added to the fact of the french Navigation act not permitting the alienation of french built or prize vessels which, when cleared as Neutral are Still expressed to be french property in the permission granted to that effect—enduces me to Solicit your attention to the Subject as one connected with the interests and policy of our flag in time of war.
          “Mr. Charles St. Jore being recommanded to me as a fit person to attend to the interests of americans who frequent Caen and believing from his Knowledge of the English language and what I have Seen of him personally that I could not make a better Selection I have appointed him deputy Commercial Agent for the Department of Calvados—and shall be happy Sir, if my choice of him and Mr. Chantereyne for the department de la Manche should obtain your approbation.
          “The enclosed copies of two letters from Captn: Hawthorn of the Brig Hannah of Philada. and Mr. Ridgway, will perhaps be considered as further evidence of some omissions in the regulations concerning the duties of Consuls. The Minister of the United States, General Armstrong, to whom I have Submitted them for his advice in what applies to the conduct of Capt. Hawthorn tells me he does not See that any thing can be done with him—(except the refusing the papers he wants) and that his vessel—Sold under the circumstances mentioned, will of course be out of the Controul of either Consul or owners. This Vessel, when I was at Cherbourg in June last, was ready for Sea—having been completely repaired and waiting: as Captn. Hawthorn told me, for payment of his freight from Lisbon due by a House of Rouen: without venturing upon conjecture as to the present cause of her Sale which is about to take place—I see that the object is to obtain papers for the Same Vessel, doubtless in connection with the famous Captn. Alexr. Black who is Settled at Cherbourg and to whom Cap: H. consigned himself. In this therefore they will not be indulged and I hope a legislative remedy will ere long put it into the power of consuls to arrest the progress of proceedings which appear in this instance to be so flagrantly prejudicial to Ship owners.
          “During the last absence of the Minister of the U. States from Paris—I address’d to the Minister of Exterr. Relations of this Empire—the late Commission issued to Mr. Ridgway—with a request for an exequatur—but none has yet been granted—tho’ I presume its delay is owing to no other cause than the momentous objects which occupy his Majesty’s attention—in mentioning this, allow me sir, to add that neither Mr. Skipwith nor myself have yet been favoured with Similar new Commissions and that when it may please the President to grant them to the Emperor & King—it would be very desirable to have the Departments specified over which the agency is to extend. I experienced some difficulty for the want of that Specification from my Exequatur’s being limited to the Department of Lower-Seine (Copy of which I have had the honour of transmitting to you) and after some remarks made at the Office of foreign affairs, I was told that ‘if the new Commission which I should doubtless soon receive did not mention the departments—there was no other way to make up for the omission than for the Minister of the United States to state those it was intended to embrace, and request an Exequatur to that effect’—but that, under my Commission addressed to the first Consul it was impossible to change the Exequatur.
          “I was obliged therefore, to take the minister’s passport (gen: Armstrong’s) for ‘the Departments of Seine-inferieure, Calvados, la Manch. L’Eure and l’orne,’ over which he determined my agency, (upon a inspection of the Map,) to extend—and I obtained, upon due explanation, and as a matter of courtesy, my recognition in the Port of Cherbourg thereon.”
        